DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Yeh (Morphological Transformations of PS-b-PEO diblock copolymer by selectively dispersed colloidal CdS quantum dots”, Macromolecules, 2003, 36, 7903, hereinafter referred to as “Yeh”) and Gross et al. (US 2016/0194574, hereinafter referred to as “Gross”). 
Yeh teaches a block copolymer composition wherein CdS quantum dots are selectively dispersed in PEO (Fig. 2d) of a PS-PEO diblock copolymer (Title). 
However, Yeh does not teach that the microphase-separation length scale is greater than 0.1 microns to about 500 microns. Further Yeh does not teach that two different types of particles are dispersed, one in each of the polymers. Yeh does not teach that the solid functional particles have an average particle size from 50 nm to 500 microns. Additionally, Yeh does not teach that the polymer materials are each independently selected from a group consisting of polyesters, polyethers, polyacrylates, polymethacrylates, polyepoxides, polysiloxanes, and cellulosic polymers.
Gross teaches a segmented copolymer composition (Abstract). However, Gross does not teach that the first polymer contains a first solid functional particle which is chemically distinct from said first polymer and said second polymer.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Examiner, Art Unit 1767